Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,253,855 and claims 1-19 of U.S. Patent No. 11,131,368. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims 1-20 of the current application are fully encompassed by claims 1-13 and 1-19 of the patents. Specifically, claim 1 of the current application is nearly identical to that of claim 1 of Patent No. 11,131,368 except it does not require the screw actuator of the patent. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6-8, 10-12, 14, 16-18, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sentis (US 2017/0346370 which claims benefit to Provisional application No. 62/340,903, filed 5/24/16).
In re claims 1 and 11, Sentis discloses a robot comprising: at least one leg (1700), each leg of the at least one leg (see Fig. 17) comprising: a hip joint; an upper leg member having a proximal end portion and a distal end portion, the proximal end portion of the upper leg member rotatably coupled to the hip joint; a knee joint (1704) rotatably coupled to the distal end portion of the upper leg member; a lower leg member rotatably coupled to the knee joint; a linear actuator (1214) disposed on the upper leg member and defining a motion axis, the linear actuator comprising a translation stage (eyelet on end of screw shaft 1214) moveable along the motion axis; a motor (1712) coupled to the linear actuator, the linear actuator configured to translate rotational motion of the motor to linear motion of the translation stage along the motion axis; and a linkage coupled to the translation stage and to the lower leg member, wherein movement of the translation stage along the motion axis moves the linkage to rotate the lower leg member relative to the upper leg member at the knee joint as shown in Figure 17.  
In re claims 2 and 12, Sentis further discloses wherein the linear actuator comprises a screw actuator as shown in Figure 12A.  
In re claims 4 and 14, Sentis further discloses wherein the linkage is coupled to the lower leg member at a knee pivot of the knee joint as shown in Figure 17.  
In re claims 6 and 16, Sentis further discloses comprising a foot member coupled to the lower leg member as shown in Figure 18.  
In re claims 7 and 17, Sentis further discloses wherein the upper leg member is coupled to the lower leg member at a knee pivot of the knee joint, wherein the linkage is coupled to the lower leg member such that when the foot member rests on a surface, a screw shaft is subjected to a compressive force if the payload as shown in Figure 18 is being raised.  
In re claims 8 and 18, Sentis further discloses wherein the upper leg member is coupled to the lower leg member at a knee pivot of the knee joint, wherein the linkage is coupled to the lower leg member at the knee joint such that when the foot member rests on a surface, a screw shaft is subjected to a tensile force if the payload as shown in Figure 18 is being lowered.  
In re claims 10 and 20, Sentis further discloses comprising a screw actuator disposed within the upper leg member as shown in Figure 18, the screw actuator comprising a screw shaft and a nut mounted coaxial to the screw shaft such that the screw shaft is rotatable within the nut as shown below in Figure 12A.  

    PNG
    media_image1.png
    675
    874
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL R STABLEY/Examiner, Art Unit 3611                                                                                                                                                                                                        	
/KEVIN HURLEY/Primary Examiner, Art Unit 3611